DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 3/03/2022 have been considered but are moot based on new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51 – 56,58-59, 61- 66, 68-69, 71-76, 78-79 and 81-83 are rejected under 35 U.S.C. 103 as being unpatentable over Kansara, patent number: US 9 418 296 in view of Deen, publication number: US 2015/0221336.

As per claim 1, Kansara teaches a method comprising:
obtaining skip preference data applicable to a plurality of content items accessible via a user profile (Instructions about segments to be automatically skipped, col. 22, lines 3 - 9);
determining, based on the skip preference data, whether to automatically display a first fraction of a portion of a content item and skip a second fraction of the portion of the content item during playing of the content item wherein the portion of the content item comprises a consecutive sequence of frames, and a final frame of the first fraction immediately  precedes an initial frame of the second fraction(Based on user preferences, downloading chunks to be watched and not downloading chunks to be skipped, col. 10, lines 50 – 67, skipping the remaining portion of closing credits automatically, the portion played directly precedes the portion skipped col. 20, lines 12-30); and
in response to determining to automatically display the first fraction of the portion of the content item and skip the second fraction of the portion of the content item based on the skip preference data, automatically causing the first fraction of the portion of the content item to be displayed and the second fraction of the portion of the content item to be skipped during playing of the content item (Automatically skipping, col. 19, lines 4 – 20, col. 20, lines 12-23,  based on  user preferences, col. 10, lines 50-67).

Kansara does not teach receiving input in association with a user profile;
Storing in memory, based on the received input and in association with the user profile, skip preference data, while accessing content item obtaining skip preference data via user profile stored in the memory, wherein the skip preference data is applicable to b plurality of content. Determining to skip based on obtained skip preference data. 

In an analogous art, Deen teaches receiving input in association with a user profile;
Storing in memory, based on the received input and in association with the user profile, skip preference data, while accessing content item obtaining skip preference data via user profile stored in the memory, wherein the skip preference data is applicable to b plurality of content. Determining to skip based on obtained skip preference data (learning user skip preferences by storing information related to skipped content, associating the information with a user profile, using the learned preferences to skip subsequent content, [0075-0076]). 

Therefore, it would have been obvious to modify Kansara’s automatic segment skipping by including Deen’s teaching with regards to skipping based on learned user behavior for the advantage of having a system that adjusts to the user’s habits. 


As per claim 52, the combination teaches wherein the portion of the content item comprises a credit sequence (Kansara: Opening and closing credits, col. 5, lines 29-42).

As per claim 53, the combination teaches wherein the credit sequence comprises at least one of an opening credit sequence or a closing credit sequence (Kansara: Opening and closing credits, col. 5, lines 29-42).
As per claim 54, the combination teaches wherein the portion of the content item comprises a credit sequence of an episode of a series (Kansara: Television series, col. 5, lines 12 - 26).

As per claim 55, the combination teaches wherein automatically causing the second fraction of the portion of the content item to be skipped during playing of the content item comprises causing automatic skipping, via a computing device, of a closing credit sequence of a first episode of a series and an opening credit sequence of a next episode of the series (Kansara: Automatically skipping, col. 19, lines 4 - 20).

As per claim 56, the combination teaches wherein obtaining the skip preference data comprises receiving a skip command entered via a computing device (Kansara: Skipping, col. 22, lines 3-9).

As per claim 58, the combination teaches wherein obtaining the skip preference data comprises receiving a skip command entered via a computing device, the method further comprising, in response to receiving the skip command entered via the computing device, storing in memory the user profile comprising the skip preference data (Kansara: Stored user input, col. 10, lines 60-67).

As per claim 59, the combination teaches further comprising reading the skip preference data from the user profile stored in the memory to determine whether to automatically skip the portion of the content item during playing of the content item via the computing device (Kansara: Skipping based on user preferences, col. 19, lines 4 - 20).

As per claim 81, 82 and 83, the combination teaches wherein storing in the memory the skip preference data, based on the received input and in association with the user profile is performed prior to accessing the content item (Deen: using learned behavior, [0076])

Claims 61-66 and 68-69 are rejected based on claims 51-56 and 58-59.
Claims 71-76 and 78-79 are rejected based on claims 51-56 and 58-59.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60, 70 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Kansara, patent number: US 9 418 296 in view of Deen, publication number: US 2015/0221336 in further view of Drake, publication number: US 2010/0290761.

As per claim 60, Kansara and Deen teach automatically skipping the second fraction of the  portion of the content based on user preferences. 
The combination does not teach wherein causing the portion of the content item to be skipped during playing of the content item comprises increasing a rate at which one or more other portions of the content item are presented via a computing device.

In an analogous art, Drake teaches wherein causing the portion of the content item to be skipped during playing of the content item comprises increasing a rate at which one or more other portions of the content item are presented via a computing device (Trickplay being based on stored user preferences, [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kansara and Deen’s content management system to include user history based content management modes as described in Drake’s time adapted video content system for the advantage of creating a seamless interactive experience by basing user interaction with content on perceived preferences. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494